Exhibit 99.2 PRO FORMA FINANCIAL STATEMENTS OF GLOBAL CLEAN ENERGY HOLDINGS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On March 13, 2013, Global Clean Energy Holdings, Inc. (“GCEH”) completed a business purchase that included certain intellectual property, patents, equipment, and rights related to the development of Camelina sativa as a biofuels feedstock (the “Camelina Assets”) from Targeted Growth, Inc., a Washington based crop biotechnology company focused on developing products with enhanced yield and improved quality for the agriculture and energy industries. The Camelina Assets purchased from Targeted Growth, Inc. in March 2013 had been previously owned by and used in the operations of Sustainable Oils, LLC, which was an LLC formed by Targeted Growth, Inc. and another member. When Sustainable Oils, LLC ceased operations in 2012, those Camelina Assets were transferred back to its majority member, Targeted Growth, Inc. In consideration for those assets, GCEH paid to Targeted Growth, Inc. 40,000,000 shares of GCEH common stock and a note payable to Targeted Growth, Inc. of $1,300,000. Also on March 13, 2013, GCEH purchased for $100 all of the membership interests of Sustainable Oils, LLC, (SUSOIL) a Delaware limited liability company, from Targeted Growth, Inc. and the other, minority owner of that limited liability company. SUSOIL is a company that, since 2007, has been engaged in the development, production and commercialization of Camelina-based biofuels and FDA approved animal feed. The accompanying unaudited pro forma condensed consolidated financial statements present the pro forma consolidated financial position and results of operations of Global Clean Energy Holdings, Inc. (“GCEH”) and Sustainable Oils, LLC (“SUSOIL”), after giving effect to the purchase and adjustments described in the accompanying footnotes. The accompanying unaudited pro forma condensed combined financial statements are based upon the historical financial statements and have been developed from the (1) audited consolidated financial statements of GCEH contained in its Annual Report on Form 10-K for the fiscal year ended December 31, 2012, and (2) audited consolidated financial statements of SUSOIL for the year ended December 31, 2012. The unaudited pro forma condensed consolidated balance sheet has been prepared as if the purchase of SUSOIL had been consummated on December 31, 2012. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2012 has been prepared as if the purchase of SUSOIL had occurred on January 1, 2012. The accompanying unaudited pro forma condensed consolidated financial statements are provided for illustrative purposes only and do not purport to represent what the actual consolidated results of operations or the consolidated financial position of GCEH would have been had the SUSOIL purchase occurred on the dates assumed, nor are they necessarily indicative of future consolidated results of operations or consolidated financial position. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the separate historical consolidated financial statements and accompanying notes of GCEH and SUSOIL. 1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of December 31, 2012 Pro Forma GCEH SUSOIL Adjustments Pro Forma ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ ) (a2
